DAVIDSON, Judge.
This is an appeal from an order of the judge of the county *219court of Howard County, refusing to discharge appellant upon writ of habeas corpus.
Upon the hearing of the writ, the state introduced in evidence three complaints showing that appellant was charged with three separate violations of the liquor laws of this state. No information upon these complaints was offered in evidence. No capias or warrant of arrest upon the complaint was shown.
The state rested its case upon the evidence showing the three complaints.
Appellant offered no testimony.
In Ex Parte Wright, 138 Tex. Cr. R. 350, 136 S. W. 2d 212, the rule is announced that when one is held in custody, under complaint, and seeks release by habeas corpus, it is incumbent upon the state to introduce against him sufficient evidence to show probable cause for holding him in custody.
The rule stated is applicable, and here controlling.
The judgment of the trial court is reversed and relator is ordered discharged.
Opinion approved by the court.